389 S.E.2d 30 (1990)
326 N.C. 362
IN the Matter of Conchita P. SMITH, Petitioner-Appellant,
v.
KINDER CARE LEARNING CENTERS, INC. and Employment Security Commission of North Carolina, Respondent-Appellees.
No. 350A89.
Supreme Court of North Carolina.
March 1, 1990.
East Central Community Legal Services by William D. Rowe, Raleigh, for petitioner-appellant.
Maupin, Taylor, Ellis and Adams, P.A. by Margie T. Case, Raleigh, for respondent-appellee Kinder Care Learning Centers, Inc.
T.S. Whitaker, Chief Counsel, and Guy C. Evans, Jr., Raleigh, for respondent-appellee Employment Security Com'n of North Carolina.
PER CURIAM.
Reversed for the reasons stated in the dissenting opinion in the Court of Appeals.